Case 9:18-cV-80176-BB Document 92-3 Entered on FLSD Docket 02/14/2019 Page 1 of 2

Craig 5 Wright

 

Frorn: tra K

Sent: Tuesday, 18 February 2014 1:06 PM
To: Craig S Wright

Subject: Re: FW: AGMO COE in vaé.pptx

No problem, hopefully Dave's friends are trustworthy With their findings

fn terms of Dave's part of the estate in the company. Could you possibly put it in both my name and my
dad's,

but still leave me with primary authorization as to how it is managed?

My dad wasn't included in Dave's Will so he feels sad about that_, especially Since he gave him lots of
money throughout the years. They had a very rocky relationship, but my dad Was always there for him
Whenever he needed help. And l think Dave acknowledged it towards the end because he told my

dad he loved him shortly before his passing This is something that never happened before.
It Would be nice if my dad believed that Dave had planned to include him in this business trust.

)
Thank you,
Ira

on Man, F@b 17, 2014 at 7:13 PM, Craig s Wright _wrote;

l do not |<now.

lhave though on this, and it Was Dave Who kept/got me out oftrouble. This is an aspect of life | am far from good
at. Code, fine. People...

Sent: Tues ay, 18 Fe mary 2014 3116 AM

To: Cralg Wright
Subject: Re: FW: AGMO COE in vaB.pptx

Hi Craig‘

l Would like to ask for your advice if l may After everything you have shared with me l feel like l ean

completely trust you.

Case 9:18-cV-80176-BB Document 92-3 Entered on FLSD Docket 02/14/2019 Page 2 of 2

As mysterious and exciting as all this news is, I also feel nervous about making mistakes
l very Well could have already made some months ago by throwing away a bunch of Dave's papers

and formating drives that I couldn't access

Patrick and his partner emailed me the other day and Would like me to bring over his drives
l haven’t spoken With them about what Would happen next if they did manage to access his
account And l assume that anything in it cannot be traced When there is a Withdrawl?.
Being that l have only met Patrick a couple times in my life l Was wondering if there any

safety measures you can recommend to me so I don't make another mistake?

`“ '>” Thanl<is,

lra

On Mon, Feb l7, 2014 at 4:31 AM, Craig S Wright _Wrote:

Fr°m= Ctatg S twith _
Sent: Monday, 12 Septem er 2011 3:28 PM

To: 'Craig S Wright'
§ Subject: AGMO COE in IPv6.pptx

